212 F.2d 251
TUCKERv.TUCKER.
No. 11821.
United States Court of Appeals District of Columbia Circuit.
Argued April 14, 1954.
Decided April 29, 1954.

Mr. Alton S. Bradford, Washington, D. C., for appellant.
Mr. Sidney S. Sachs, Washington, D. C., with whom Messrs. Lewis Jacobs and Dexter M. Kohn, Washington, D. C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and BAZELON, Circuit Judges.
PER CURIAM.


1
The parties to this proceeding were divorced November 26, 1945, by a decree of an Arizona court which also ordered the husband to pay his wife, as her complaint asked, the sum of $125 per month for her support.


2
On February 20, 1952, Mrs. Tucker sued her former husband in the United States District Court for the District of Columbia for the sum of $3,875 alleged to be due and unpaid under the Arizona award. Tucker defended, principally on the ground that the court in Arizona lacked jurisdiction to enter a money judgment against him. He alleged he was not served with process in the divorce action, did not appear either in person or by counsel, and neither filed an answer nor entered an appearance. The District Court entered summary judgment for Mrs. Tucker. This appeal followed.


3
The appellant urges before us, as he did in the District Court, that the Arizona court lacked jurisdiction over him. The record shows, however, on November 19, 1945, in Uruguay, where he was then stationed, Tucker signed and acknowledged before the United States Consul a writing in this form:


4
"I, Forrest Tucker, the above named defendant, do hereby appear in the above entitled action and state that I have seen a copy of the complaint therein and that I will not file any answer to the said complaint, and do waive the right to do so, and do consent that the said complaint may be heard forthwith or at any time, without notice to me of trial setting, trial and/or entry of judgment; and I do hereby waive the right to be present at the trial of said action."


5
He forwarded the document to the Arizona court where it was filed and thus referred to in the judgment entered against him:


6
"* * * the defendant having filed with the Clerk of the above entitled Court his waiver stating that he did not care to file any answer herein and authorizing the Court to proceed to trial of this cause and entry of judgment without further notice to him."


7
Tucker unquestionably entered his appearance in the Arizona action and thus submitted to the court's jurisdiction.


8
Affirmed.